                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF CALIFORNIA
                               SACRAMENTO DIVISION

   ISAAC ADAMS,

                      Plaintiffs,
    v.                                                Case No. 2:21-cv-00335-DAD-BAM

   C. R. BARD, INC. AND BARD
   PERIPHERAL VASCULAR, INC.,

                      Defendants.




     JOINT MOTION TO STAY DISCOVERY AND ALL PRETRIAL DEADLINES

         Pursuant to Federal Rule of Civil Procedure 26(c) and (d), Plaintiffs in the above-titled

action and Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc. (collectively, “Bard”)

(Plaintiffs and Bard are collectively referred to herein as “the Parties”), respectfully request that

this Court temporarily stay discovery and all pretrial deadlines in this case for 90 days after entry

of the [Proposed] Order while the Parties finalize settlement terms. In support of this Motion, the

Parties state as follows:

            1. This case was originally filed in In re: Bard IVC Filters Products Liability

   Litigation, MDL 2641 (the “MDL”). The case was subsequently remanded to this District

   and assigned to this Court. [Doc. 5].

            Plaintiffs’ counsel has approximately 900 Bard IVC filter cases, including this case,

   pending in federal courts across the country, that are settled in principle or in the process of

   being reviewed for settlement by Bard’s settlement counsel. The Parties are continuing to

   work diligently to conclude this global settlement. In this case, the Parties have reached a

   settlement in principle. The Parties believe that a stay is necessary to conserve their

                                                  1
resources and attention so that they may attempt to resolve this case.

       2. Thus, the Parties jointly move this Court to enter a stay of all discovery and

pretrial deadlines in this case for a period of ninety (90) days.

       A district court has broad discretion to stay proceedings as incidental to its power to

control its own docket – particularly where, as here, a stay would promote judicial economy

and efficiency. See Clinton v. Jones, 520 U.S. 681, 706 (1997); Crawford-El v. Britton, 523

U.S. 574, 598 (1998); accord Thermal Design, Inc. v. Am. Soc’y of Heating, Refrigerating &

Air-Conditioning Engineers, Inc., 755 F.3d 832, 837 (7th Cir. 2014); Burns v. EGS Fin.

Care, Inc., No. 4:15-CV-06173-DGK, 2016 WL 7535365 at *1 (W.D. Mo. Apr. 12, 2016);

see also Cook v. Kartridg Pak Co., 840 F.2d 602, 604 (8th Cir. 1988) (“A district court must

be free to use and control pretrial procedure in furtherance of the orderly administration of

justice.”); see also CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962) (district courts

possess “inherent power to control the disposition of the causes on its docket in a manner

which will promote economy of time and effort for itself, for counsel, and for litigants.”).

       3. Under Federal Rules of Civil Procedure 26(c) and 26(d), a court may limit the

scope of discovery or control its sequence, upon a showing of good cause and

reasonableness. Britton, 523 U.S. at 598. Although settlement negotiations do not

automatically excuse a party from its discovery obligations, the parties can seek a stay prior

to the cutoff date. See Sofo v. Pan-American Life Ins. Co., 13 F.3d 239, 242 (7th Cir. 1994);

Wichita Falls Office Assocs. V. Banc One Corp., 978 F.2d 915, 918 (5th Cir. 1993) (finding

that a “trial judge’s decision to curtail discovery is granted great deference,” and noting that

the discovery had been pushed back a number of times because of pending settlement

negotiations). Facilitating the Parties’ efforts to resolve their dispute entirely through the



                                               2
      finalization of settlement terms, where a settlement in principle already has been reached, is

      reasonable and constitutes good cause for granting the requested short-term stay of

      discovery.

             The Parties agree that the relief sought herein is necessary to handle the case in the

      most economical fashion, yet allow sufficient time to schedule and complete discovery if

      necessary. The relief sought in this Motion is not being requested for delay, but so that justice

      may be done. Further, because the Parties are making this motion prior to the initial Case

      Management Conference, there are not any current deadlines that would be unduly delayed

      by the Parties requested relief.

      WHEREFORE, The Parties jointly request that discovery and all pretrial deadlines be

  stayed for 90 days after entry of the [Proposed] Order to allow the Parties to finalize settlement

  terms.

  Dated: May 12, 2021                    Respectfully submitted,

/s/ Eric Policastro                        /s/ Shawtina F. Lewis
Eric Policastro (SBN 264605)               Shawtina F. Lewis (SBN 259255)
epolicastro@fnlawfirm.com                  shawtina.lewis@nelsonmullins.com
FEARS NACHAWATI, PLLC                      NELSON MULLINS RILEY &
5473 Blair Road                            SCARBOROUGH LLP
Dallas, TX 75231                           19191 South Vermont Avenue,
Tel. (214) 890-0711                        Suite 900
Fax (214) 890-0712                         Torrance, CA 90502
                                           Telephone: 424.221.7400
Counsel for Plaintiffs                     Facsimile: 424.221.7499

                                           Counsel for Defendants C. R. Bard, Inc. and Bard
                                           Peripheral Vascular, Inc




                                                   3
                               CERTIFICATE OF SERVICE

       I hereby certify that on May 12, 2021, I electronically transmitted the attached document

to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of

Electronic Filing.

                                                           /s/ Eric Policastro
                                                            Eric Policastro




                                               4
                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF CALIFORNIA
                               SACRAMENTO DIVISION

    ISAAC ADAMS,

                     Plaintiffs,
    v.                                                 Case No. 2:21-cv-00335-DAD-BAM

    C.R. BARD, INC., AND BARD
    PERIPHERALVASCULAR, INC.,

                     Defendants.




                                              ORDER
         Upon consideration of the Parties’ Joint Motion to Stay Proceedings, and upon good

cause shown, it is hereby ORDERED that the Motion is GRANTED, and that discovery and all

pretrial deadlines in this matter are STAYED for ninety (90) days while the parties finalize

settlement terms. The Scheduling Conference currently set for June 8, 2021, is CONTINUED to

September 9, 2021, at 9:00 AM in Courtroom 8 (BAM) before Magistrate Judge Barbara

A. McAuliffe. At least one (1) week prior to the conference, the parties shall file a Joint

Scheduling Report. The parties shall appear at the conference remotely either via Zoom video

conference or Zoom telephone number. The parties will be provided with the Zoom ID and

password by the Courtroom Deputy prior to the conference. The Zoom ID number and password

are confidential and are not to be shared. Appropriate court attire required. If the parties file a

notice of settlement prior to the conference, then the conference will be vacated.

IT IS SO ORDERED.

   Dated:      May 19, 2021                               /s/ Barbara    A. McAuliffe             _
                                                      UNITED STATES MAGISTRATE JUDGE

                                                  5
